UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7292



ELLIE ROBINSON,

                                             Petitioner - Appellant,

          versus


VIRGINIA PAROLE BOARD,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-02-785)


Submitted:   October 10, 2002             Decided:   October 21, 2002


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ellie Robinson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ellie Robinson appeals the district court’s order denying as

untimely his petition filed under 28 U.S.C. § 2254 (2000).   We have

reviewed the record and dismiss the appeal for the reasons stated

by the district court.   See Robinson v. Virginia Parole Bd., No.

CA-02-785 (W.D. Va. filed Aug. 13, 2002 & entered Aug. 14, 2002).

We deny a certificate of appealability.   See 28 U.S.C. § 2253(c)

(2000). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                2